Citation Nr: 0027367	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  
He died in September 1998, and the appellant is his widow.  
This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).


FINDINGS OF FACT

1.  The veteran died in September 1998, at the age of 67, 
from respiratory arrest due to or as a consequence of 
metastatic lung cancer and chronic obstructive pulmonary 
disease.

2.  A medical opinion of record indicates that the veteran's 
service connected organic brain syndrome "certainly 
contributed to his demise in that he chose not to proceed 
with evaluation and management" of his lung cancer.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  

The veteran died in September 1998, at the age of 67, from 
respiratory arrest due to or as a consequence of metastatic 
lung cancer and chronic obstructive pulmonary disease.  A 
medical opinion dated in June 1999, from B. Daniel 
Harnsberger, M.D., stated that in June 1996, a radiographic 
abnormality was found on the veteran's right lung.  The 
veteran failed to keep his follow-up appointments and did not 
return for 14 months, at which time the lesion had shown a 
significant increase in size.  Dr. Harnsberger concluded that 
the veteran's service connected organic brain syndrome 
"certainly contributed to his demise in that he chose not to 
proceed with evaluation and management" of his lung cancer.

The Board finds that Dr. Harnsberger's opinion is sufficient 
to provide a plausible claim that the veteran's service 
connected organic brain syndrome contributed substantially or 
materially to cause death.  As such, the appellant's claim 
for service connection for the cause of the veteran's death 
is well-grounded.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.





REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Dr. B. Daniel Harnsberger's statement noted that he treated 
the veteran's pulmonary abnormalities for several years.  The 
claims folder does not contain any office or treatment 
records of Dr. Harnsberger regarding the veteran.  The Board 
is of the opinion that these complete records are necessary 
to properly evaluate Dr. Harnsberger's June 1999 statement.  

The claims folder should then be reviewed by an appropriate 
VA physician in order to render an opinion on whether the 
veteran's service-connected organic brain syndrome caused or 
contributed substantially to cause his death from lung 
cancer.

VA has a duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of 
the foregoing, the case is REMANDED to the RO for the 
following:

1.  The RO should request from the 
appellant any necessary releases and 
obtain the complete records of B. Daniel 
Harnsberger, who apparently treated the 
veteran for several years prior to his 
death in 1998.  These records should be 
associated with the claims folder.

2.  The RO should then refer the claims 
file, together with the evidence obtained 
pertaining to the foregoing request, to 
an appropriate VA physician to ascertain 
whether the veteran's service-connected 
organic brain syndrome caused or 
contributed substantially to cause the 
veteran's death from lung cancer.  The 
physician is particularly directed to 
comment on Dr. Harnsberger's June 1999 
statement as to the role of the service 
connected organic brain syndrome in the 
veteran death.  The report should be 
comprehensive and include complete 
rationale for all opinions expressed.

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the physician's report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If not, the appellant and her representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, and if otherwise appropriate, the 
case should be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



